DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 04/10/2020.
Claims 1-20 are currently pending and has been examined.

Priority
The current Application claims priority from Provisional Application 62/856,536, filed 06/03/2019. Therefore, the instant claims receive the effective filing date of 06/03/2019.

Information Disclosure Statement
Information Disclosure Statements received 04/10/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-receiving characteristics of a plurality of users of a client application; 
-generating a recommendation model and a scaling model based on the characteristics of the plurality of users; 
-determining, for the plurality of users, recommendation scores using the recommendation model and scaling scores using the scaling model; and 
-presenting, by a computer processing device, one or more items of content to one or more users of the plurality of users based on corresponding recommendation scores and scaling scores of the one or more users
The above limitations recite the concept of utilizing determined recommendation scores and scaling scores to provide items of content to users. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of generating a recommendation model and a scaling model based on the characteristics of the plurality of users; and determining, for the plurality of users, recommendation scores using the recommendation model and scaling scores using the scaling model are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “generating” and “determining” in the context of this claim encompass advertising, and marketing or sales activities.

Similarly, the limitations of receiving characteristics of a plurality of users of a client application; and presenting, by a computer processing device, one or more items of content to one or more users of the plurality of users based on corresponding recommendation scores and scaling scores of the one or more users, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the users are users of a client application and the presenting is done by a computer processing device, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “a client application” and “a computer processing device” language, “generating” and “determining” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-receiving characteristics of a plurality of users of a client application; 
-generating a recommendation model and a scaling model based on the characteristics of the plurality of users; 
-determining, for the plurality of users, recommendation scores using the recommendation model and scaling scores using the scaling model; and 
-presenting, by a computer processing device, one or more items of content to one or more users of the plurality of users based on corresponding recommendation scores and scaling scores of the one or more users
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0063] of Applicant’s specification – “computing device 800 may include a computer processing device (e.g., a general purpose processor, ASIC, etc.) 802, a main memory 804, a static memory 806 (e.g., flash memory and a data storage device 808), which may communicate with each other via a bus 830. The computer processing device 802 may be provided by one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.” Specifically, the additional elements of a client application and a computer processing device are recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of receiving data, generating data, determining data and presenting data) such that they amount do no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks). For example, stating that the users are user of a client application only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).

In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 10 is a system reciting similar functions as claim 1. Examiner notes that claim 10 recites the additional elements of a memory, a computer processing device operatively coupled to the memory, and a client application, however, claim 10 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 19 is a non-transitory computer-readable medium reciting similar functions as claim 1. Examiner notes that claim 10 recites the additional elements of a non-transitory computer-readable medium having instructions stored thereon, a computer processing device, and a client application, however, claim 19 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 10 and 19 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-9, 11-18, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9, 11-18, and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 4-5 and 13-14 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-3, 6-9, 11-12, 15-18 and 20 recite the additional elements of a reinforcement learning algorithm, corresponding client devices, the client application, a video game application, and the computer processing device, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-9, 11-18, and 20 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-9, 11-18, and 20 20are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 10, and 19, dependent claims 2-9, 11-18, and 20 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. utilizing determined recommendation scores and scaling scores to provide items of content to users) being applied on a general-purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2018/0089714 A1), hereinafter Bhat, in view of Hirsch et al. (US 2019/0325433 A1), hereinafter Hirsch.
Regarding claim 1, Bhat discloses a method (i.e. [0003]), comprising: 
-receiving characteristics of a plurality of users of a client application (Bhat, see at least: “the yield manager 700 combines the following inputs:…Product History 720: In one embodiment, the yield manager will keep track of product sales and user interaction history by host application [i.e. of a plurality of users of a client application]…User History 725: In one embodiment, the yield manager will keep track of product sales and user interaction history 755 by user and derive a signal to serve personalized product recommendations [i.e. receiving characteristics of a plurality of users of a client application]” [0063-0068]);
-generating a recommendation model and a scaling model based on the characteristics of the plurality of users (Bhat, see at least: “the interactions between users and products as well as relationships between users and relationships between products are stored in a bipartite graph of products and users [i.e. based on the characteristics of the plurality of users]. In this bipartite graph, the nodes are defined by product ids and user ids while the edges are weighted by the relationships between the nodes. In one embodiment, The personalization score for a specific product is obtained by performing a double node query on the bipartite graph using the user id and the product id of the product as inputs [i.e. generating a recommendation model]” [0079] and “the day parting and week parting scores are obtained by measuring the sales volume for the particular product [i.e. based on the characteristics of the plurality of users] during different hours of the day and different days of the week respectively. The scores are proportional to the average sales volume during the hour and day corresponding to the time of the request [i.e. generating a scaling model]” [0096]);
-determining, for a user, recommendation scores using the recommendation model and scaling scores using the scaling model (Bhat, see at least: “the product score engine 800 determines product score values [i.e. determining for a user] from a weighted sum of two or more factors, including example factors such as a personalization score 805 [i.e. recommendation scores using the recommendation model], a publisher preference score 810, a user preference score 815, a context score 820, a product economics score 825, a product history score 830, a user history score 835, a publisher history score 840, and a day/week parting score 845 [i.e. scaling scores using the scaling model]” [0078]); and
-presenting, by a computer processing device, one or more items of content to one or more users of the plurality of users based on corresponding recommendation scores and scaling scores of the one or more users (Bhat, see at least: “This example user interface 100 is presented to users within a host application. In this embodiment, details for only one product are visible to the user [i.e. presenting, by a computer processing device, one or more items of content to one or more users of the plurality of users]” [0026] and “FIG. 9 illustrates a method 900 for generating a list of products sorted by score [i.e. based on corresponding recommendation scores and scaling scores of the one or more users] according to an embodiment of the invention. The sorted list is used to determine the products and the order in which to present a set of products to the user” [0070] and “the product score engine 800 determines product score values from a weighted sum of two or more factors, including example factors such as a personalization score 805 [i.e. based on corresponding recommendation scores], a publisher preference score 810, a user preference score 815, a context score 820, a product economics score 825, a product history score 830, a user history score 835, a publisher history score 840, and a day/week parting score 845 [i.e. based on corresponding scaling scores of the one or more users]” [0078]).
	Bhat does not explicitly disclose determining, for the plurality of users, recommendation scores and scaling scores.
Hirsch, however, teaches initiating a transaction in an online game environment (i.e. [0022]), including the known technique of determining, for the plurality of users, recommendation scores and scaling scores (Hirsch, see at least: “FIG. 6 depicts a method 600 for scoring items (e.g., point exchanges) for consumers using system 100 [i.e. determining, for the plurality of users]…in order to use system 100, the consumer must have registered with and/or logged into system 100 [i.e. for the plurality of users]…The scoring system, via a collaborative scoring algorithm, may analyze the transaction history (step 606), looking for trends in transaction and/or point exchanging habits, as discussed herein. Based on the analysis of the transaction history, the scoring system may determine a CRV (step 608) for at least one item [i.e. determining recommendation scores]” [0073] and “the standard game point conversion rates for various business systems 180 may indicate the value of the reward points from one business system 180 relative to the reward points from another business system 180. In various embodiments, the standard conversion rate [i.e. scaling scores] between reward points associated with business system 180 and standard game points may be determined by currency conversion system 212 [i.e. determining scaling scores]” [0039]). This known technique is applicable to the method of Bhat as they both share characteristics and capabilities, namely, they are directed to initiating a transaction in an online game environment.
It would have been recognized that applying the known technique of determining, for the plurality of users, recommendation scores and scaling scores, as taught by Hirsch, to the teachings of Bhat would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of determining, for the plurality of users, recommendation scores and scaling scores, as taught by Hirsch, into the method of Bhat would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to allocate and utilize standard game points, as well as utilize reward points from businesses and game merchant points from game merchants (Hirsch, [0019]).

Regarding claim 3, Bhat in view of Hirsch teach the method of claim 1. Bhat further discloses:
-wherein presenting the one or more items of content further comprises: providing the one or more items of content to corresponding client devices of the one or more users of the plurality of users (Bhat, see at least: “This example user interface 100 is presented to users within a host application. In this embodiment, details for only one product are visible to the user [i.e. presenting the one or more items of content]” [0026] and “the transactional ad unit is delivered as an advertisement or other presentation within a host application, such as a utility, productivity, or game application, on a mobile electronic device [i.e. further comprises: providing the one or more items of content to corresponding client devices of the one or more users of the plurality of users]” [0103]).

Regarding claim 4, Bhat in view of Hirsch teach the method of claim 1. Bhat further discloses:
-wherein the recommendation score is determined at a first frequency and the scaling score is determined at a second frequency that is different than the first frequency (Bhat, see at least: “The update operation: In this operation, the interaction between a user and a product or the relationship between two users is stored as the weight of an edge connecting the two nodes in the bipartite graph…the weight is dynamically tuned using feedback loops where a particular edge between two nodes is reinforced as more paths are created [i.e. the recommendation score is determined at a first frequency] between the nodes in question or weights of existing paths between the two nodes are increased” [0080] and “the day parting and week parting scores are obtained by measuring the sales volume for the particular product during different hours of the day and different days of the week respectively. The scores are proportional to the average sales volume during the hour and day corresponding to the time [i.e. the scaling score is determined at a second frequency that is different than the first frequency] of the request” [0096] Examiner notes that the personalization score is updated whenever the particular user interacts with a product [i.e. first frequency] and the day parting and week parting score would update the next time it is that particular day of the week at that particular hour [i.e. second frequency that is different than the first frequency]).

Regarding claim 5, Bhat in view of Hirsch teach the method of claim 4. 
Hirsch further teaches initiating a transaction in an online game environment (i.e. [0022]), including the known technique of the first frequency being greater than the second frequency (Hirsch, see at least: “the scoring system (comprising and implementing a collaborative scoring algorithm) may analyze the transaction history of consumer profile 182 and/or of a game player profile in game merchant system 140, and may use the analysis of the transaction history to determine a score for an item which may be offered or of interest to the consumer [i.e. recommendation score]” [0052] and “the scoring system may comprise a real time analysis system that may comprise hardware and/or software capable of adjusting the relevance of an item (e.g., a scored item) based upon a variety of criteria…the real time analysis system may monitor real time information associated with a consumer or user such as changes in the time of year (i.e., holidays), time of day [i.e. first frequency], consumer location, consumer preferences (e.g., the consumer has given the offer a “thumbs down,” or the consumer's transaction history data indicated a change in preferences), the consumers recent transaction history data, and/or the like” [0054] and “The standard game point conversion rate [i.e. the scaling score] between reward points and standard game points rates may be updated periodically at any suitable time interval (e.g., daily, weekly [i.e. second frequency], or the like) by currency conversion system 212” [0039] Examiner notes that the score of the item which may be offered to the customer is updated based on the time of day (and therefore multiple times a day) [i.e. first frequency] and the standard game point conversion rate is updated weekly [i.e. second frequency] so the first frequency is greater than the second frequency). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhat with Hirsch for the reasons identified above with respect to claim 1.

Regarding claim 6, Bhat in view of Hirsch teach the method of claim 1. 
Hirsch further teaches initiating a transaction in an online game environment (i.e. [0022]), including the known technique of the determining, for the plurality of users, the recommendation scores using the recommendation model and the scaling scores using the scaling model further comprising:  - 25 -identifying a first subset of users of the plurality of users having accessed the client application within a first amount of time (Hirsch, see at least: “FIG. 6 depicts a method 600 for scoring items (e.g., point exchanges) for consumers using system 100…in order to use system 100, the consumer must have registered with and/or logged into system 100 [i.e. a first subset of users of the plurality of users having accessed the client application within a first amount of time]…As a result of the consumer logging in, game currency platform 200 may identify consumer profile 182 [i.e. identifying a first subset of users of the plurality of users] and/or game user profile 230 (step 602) associated with the consumer” [0073]);
the known technique of determining the corresponding recommendation scores for the first subset of users (Hirsch, see at least: “FIG. 6 depicts a method 600 for scoring items (e.g., point exchanges) for consumers using system 100…in order to use system 100, the consumer must have registered with and/or logged into system 100 [i.e. for the first subset of users]…The scoring system, via a collaborative scoring algorithm, may analyze the transaction history (step 606), looking for trends in transaction and/or point exchanging habits, as discussed herein. Based on the analysis of the transaction history, the scoring system may determine a CRV (step 608) for at least one item [i.e. determining the corresponding recommendation scores]” [0073] and “the scoring system (comprising and implementing a collaborative scoring algorithm) may analyze the transaction history of consumer profile 182 and/or of a game player profile in game merchant system 140, and may use the analysis of the transaction history to determine a score for an item which may be offered or of interest to the consumer [i.e. recommendation scores]” [0052]);
the known technique of identifying a second subset of users of the plurality of users having accessed the client application within a second amount of time that is different than the first amount of time (Hirsch, see at least: “FIG. 6 depicts a method 600 for scoring items (e.g., point exchanges) for consumers using system 100…in order to use system 100, the consumer must have registered with and/or logged into system 100 [i.e. a second subset of users of the plurality of users having accessed the client application within a second amount of time]…As a result of the consumer logging in, game currency platform 200 may identify consumer profile 182 [i.e. identifying a second subset of users of the plurality of users] and/or game user profile 230 (step 602) associated with the consumer” [0073] Examiner notes that users that log into the system a later time than the users that were logged in before them [i.e. having accessed the client application within a second amount of time that is different than the first amount of time] are the second set of users); and
the known technique of determining the corresponding scaling scores for the second subset of users (Hirsch, see at least: “The standard game point conversion rate [i.e. determining the corresponding scaling scores] between reward points and standard game points rates may be updated periodically at any suitable time interval (e.g., daily, weekly, or the like) [i.e. for the second subset of users] by currency conversion system 212” [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhat with Hirsch for the reasons identified above with respect to claim 1.

Regarding claim 7, Bhat in view of Hirsch teach the method of claim 6. 
Hirsch further teaches initiating a transaction in an online game environment (i.e. [0022]), including the known technique of the first amount of time being less than the second amount of time (Hirsch, see at least: “the scoring system may comprise a real time analysis system that may comprise hardware and/or software capable of adjusting the relevance of an item (e.g., a scored item) based upon a variety of criteria…the real time analysis system may monitor real time information associated with a consumer or user such as changes in the time of year (i.e., holidays), time of day [i.e. first amount of time]” [0054] and “The standard game point conversion rate [i.e. the scaling score] between reward points and standard game points rates may be updated periodically at any suitable time interval (e.g., daily, weekly [i.e. the second amount of time], or the like) by currency conversion system 212” [0039] Examiner notes that the timeframe for users to get updated product scores [i.e. recommendation score] is less than the timeframe for users to get an updated standard game point conversion rate [i.e. the scaling score] as the first subset of users getting the updated product scores would need to be logged in during a change in the time of day whereas the second subset of users getting updated an updated standard game point conversion rate would need to be logged in during a particular week [i.e. wherein the first amount of time is less than the second amount of time]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhat with Hirsch for the reasons identified above with respect to claim 6.

Regarding claim 9, Bhat in view of Hirsch teach the method of claim 1. Bhat further discloses:
-wherein the client application comprises a video game application (Bhat, see at least: “the transactional ad unit is delivered as an advertisement or other presentation within a host application, such as a utility, productivity, or game application [i.e. wherein the client application comprises a video game application]” [0103]).

Claims 10, 12-16, and 18 recite limitations directed towards a system (i.e. abstract) a memory (i.e. [0109]); and a computer processing device, operatively coupled to the memory (i.e. [0109]). The limitations recited in claims 10, 12-16, and 18 are parallel in nature to those addressed above for claims 1, 3-7, and 9, respectively, and are therefore rejected for those same reasons set forth above in claims 1, 3-7, and 9, respectively.

Claim 19 recites limitations directed towards a non-transitory computer-readable medium having instructions stored thereon that, when executed by a computer processing device (i.e. [0110]). The limitations recited in claim 19 are parallel in nature to those addressed above for claim 1, and are therefore rejected for those same reasons set forth above in claim 1.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, in view of Hirsch, in further view of Hu et al. (US 2019/0279076 A1), hereinafter Hu.
Regarding claim 2, Bhat in view of Hirsch teach the method of claim 1. 
Bhat in view of Hirsch does not explicitly teach wherein at least one of the recommendation model or the scaling model comprises a reinforcement learning algorithm.
Hu, however, teaches an online marketplace may recommend items to a customer for purchase (i.e. [0012]), including the known technique of at least one of the recommendation model or the scaling model comprising a reinforcement learning algorithm (Hu, see at least: “if the inputs to the neural network system 100 are features of a personalized recommendation for a user, e.g., features characterizing the context for the recommendation, e.g., features characterizing previous actions taken by the user, the output generated by the neural network system 100 may be a score for each of a set of content items, with each score representing an estimated likelihood that the user will respond favorably to being recommended the content item [i.e. wherein at least one of the recommendation model or the scaling model]” [0046] and “the neural network system 100 can be part of  a reinforcement learning system [i.e. comprises a reinforcement learning algorithm] and can generate outputs used for selecting actions to be performed by an agent interacting with an environment” [0047]). This known technique is applicable to the method of Bhat in view of Hirsch as they both share characteristics and capabilities, namely, they are directed to an online marketplace may recommend items to a customer for purchase.
It would have been recognized that applying the known technique of at least one of the recommendation model or the scaling model comprising a reinforcement learning algorithm, as taught by Hu, to the teachings of Bhat in view of Hirsch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of at least one of the recommendation model or the scaling model comprising a reinforcement learning algorithm, as taught by Hu, into the method of Bhat in view of Hirsch would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve performance of a system according to a performance measure by backpropagation (Hu, [0064]).

Claim 11 recites limitations directed towards a system (i.e. abstract). The limitations recited in claim 11 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claim 20 recites limitations directed towards a non-transitory computer-readable medium having instructions stored thereon that, when executed by a computer processing device (i.e. [0110]). The limitations recited in claim 20 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, in view of Hirsch, in further view of Zanini et al. (US 2009/0012875 A1), hereinafter Zanini.
Regarding claim 8, Bhat in view of Hirsch teach the method of claim 1. 
Bhat in view of Hirsch does not explicitly teach wherein the client application comprises a self-contained economy and wherein the one or more items of content are based on the self-contained economy. 
Zanini, however, teaches facilitating commercial transactions using a virtual currency value (i.e. abstract), including the known technique of the client application comprising a self-contained economy and one or more items of content are based on the self-contained economy (Zanini, see at least: “Users buy and sell goods in the virtual market using a virtual currency. The prices of the goods are set by the system, taking in consideration intrinsic factors of the virtual market such as demand and supply for each item on the virtual market. The method is designed to adapt the value of each item over time to the varying conditions in the virtual market [i.e. the client application comprises a self-contained economy]” [0026] and “The first component is Calculation and Assignment of Virtual Values Module 110, which assigns a virtual value to each individual item, for use as the trading price for a transaction…The third component is Prioritization and Transaction Initiation Module 130, which enables listing, prioritizing, and selecting the offers and requests for a transaction [i.e. wherein the one or more items of content are based on the self-contained economy]” [0023]). This known technique is applicable to the method of Bhat in view of Hirsch as they both share characteristics and capabilities, namely, they are directed to facilitating commercial transactions using a virtual currency value.
It would have been recognized that applying the known technique of the client application comprising a self-contained economy and one or more items of content are based on the self-contained economy, as taught by Zanini, to the teachings of Bhat in view of Hirsch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the client application comprising a self-contained economy and one or more items of content are based on the self-contained economy, as taught by Zanini, into the method of Bhat in view of Hirsch would have been recognized by those of ordinary skill in the art as resulting in an improved method that would reduce the effort necessary to complete a transaction and standardize the currency value of each item so as to avoid unnecessary negotiations (Zanini, [0007]).

Claim 17 recites limitations directed towards a system (i.e. abstract). The limitations recited in claim 17 are parallel in nature to those addressed above for claim 8, and are therefore rejected for those same reasons set forth above in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Fan et al. (US 2012/0150695 A1) teaches balancing a game economy.
-Curtis et al. (US 9,144,742 B1) teaches predicting payor dormancy in an online game.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684